January 27, 1923. The opinion of the Court was delivered by
Action by Daisy Pearce Towill, as administratrix of the estate of John Bell Towill, deceased, against the Southern Railway Company, a corporation, and James Harling. From an order of the Circuit Court, granting petition of the Southern Railway Company for removal to the United States District Court, the plaintiff appeals. The appeal raises the identical question considered by this Court in the case of Towill v. Southern Railway Company et al., an action between the same parties, decided at the last term, and reported in 114 S.E., 416. For the reasons stated in the opinion filed in that case, the order appealed from is reversed.